Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary of Claims
This action is in response to the application 17/218,585 filed on 21-March-2021.
Claims 1-18 are pending and have been examined. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  “a surrounding environment determinator [sic] configured to determine surrounding environment” in Claim 1. The term “a surrounding environment determinator [sic]” is a generic placeholder for “means” in this limitation and it is accompanied by the functional language “configured to determine surrounding environment”. This functional language is not accompanied by any structural components in the claim that is capable of this function.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. In this instance Paragraph [0039] from the specification contains the phrase “To this end, the surrounding environment determinator [sic] 111 may include a photographing means such as a camera. For example, the20 surrounding environment determinator [sic] 111 photographs surrounding environment” which discloses the structure, a camera, that is being used to perform the function disclosed in the claim and therefore the term “surrounding environment determinator [sic]” is being interpreted as a camera. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claims 5-14 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With regards to Claims 5-14, these claims consists of lists of parameters for various components of the vehicle that signal the ISG system to enter a certain state. The specificity of these parameters as well as the amount of them result in the novelty of these claims and therefore comprise the reason for the allowability of the limitations of these claims. 
With regards to Claims 17-18, these claims consists of a process where a multitude of steps must all be present, it is the condition that all steps of said processes must be present that sets this claim apart from prior art.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Karkaria (US 20090163226) in view of Chung (US 20170037825) in view of You (US 20050103302).
As per Claim 1:
Karkaria discloses the following limitation,
“a surrounding environment determinator configured to determine surrounding environment of the construction machine”
Paragraph [0042] " In one embodiment, the location OS may detect a change in the location of the device based on signals transmitted in a surrounding area For example, a sensor may detect motion in the external environment using for example a GPS mechanism, or an external camera, which may read an image (e.g., a still or moving image) of the external environment that substantially changes over time."
Karkaria does not disclose the following limitations that Chung in view of You do disclose:
“and a vehicle controller configured to determine whether the construction machine is in a working state or a traveling state based on a determination result from the surrounding environment determinator, wherein the vehicle controller controls an engine based on a preset work ISG condition when it is determined that the construction machine is in the working state, and wherein the vehicle controller controls the engine based on a preset travel ISG condition when it is determined that the construction machine is in the traveling state.”
Chung Paragraph [0031] " In addition, ISG control system according to the present invention can stop or restart the engine by determining if the operator's move makes an access to an actuator control unit using a 3D camera or a sensor. For example, if the operator does not make an access to the actuator control unit, the engine can be stopped by recognizing that the construction equipment is under non-working state. Later on, if it is detected by a sensor that the operator operates the actuator, the vehicle control unit can restart the engine by recognizing that the construction equipment enters the working state." You Paragraph [0003] "When the vehicle stops, the idle stop-and-go system automatically stops the engine several seconds later. Subsequently, in the case that a driver's intention to drive the vehicle is detected, for example, when a brake pedal is released or a gear is changed, the system automatically restarts the engine even without operation of an ignition key."
The Chung reference discloses a system that recognizes a working condition for a vehicle so that an ISG system can be enacted for that condition while the You reference discloses how it was already known in the industry how to use and ISG system for simply travelling in a vehicle. It would be obvious for one of ordinary skill in the art to combine the two known systems for ISG that are based on different conditions for vehicles to be in when considering vehicles that are capable of being in either condition such as the vehicles referenced in the instant application.
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the surrounding environment detection system of Karkaria with the working condition ISG of Chung and the travelling ISG system of You. One of ordinary skill in the art would have been motivated to make this modification in order to extend the benefits provided by an ISG system to other modes of operation for engines other than simply travelling.
As Per Claim 15: This claim is substantially similar to Claim 1 and is therefore rejected using the same citations and reasoning. 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Karkaria in view of Chung in view of You in view of Lee (US 20200124012).
With regards to Claim 2, the combination of Karkaria in view of Chung in view of You discloses all of the limitations of the independent claim but does not disclose the following limitation that Lee does disclose:
“wherein the vehicle controller determines that the construction machine is in the working state when the surrounding environment determinator determines that a location where the construction machine is located is an indoor space or a preset workplace”
Paragraph [0031] "When the current vehicle location is determined to be within a predetermined distance (e.g., about 20-30 meters) from the preset location (e.g., home location), the ISG function may be prevented (e.g., the ISG mode may be inhibited) (235) such that the engine is kept on. Similarly, when the current vehicle location is detected to be at a pre-detected ISG suspension location, the ISG mode may be inhibited."
This reference clearly discloses a system whereby a travelling mode is switched off when a vehicle is determined to be located in an indoor locations such as a home garage or at a predetermined location. In the case of the disclosed invention the system has two ISG modes, one when it is activated and one when it is inhibited, this is analogous to the instant application in which the ISG system also has two modes, the only difference being the two modes in the instant application corresponding to travelling and working. As the disclosed invention uses the location of the vehicle to switch from travelling ISG mode to the alternate mode it would be obvious to one of ordinary skill in the art to switch to any other ISG mode when the vehicle enters a particular locations just as the instant application does.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the environment sensing, multi-modal, ISG system disclosed by Karkaria in view of Chung in view of You with the determination of a working state disclosed by Lee. One of ordinary skill in the art would have been motivated to make this modification in order to prevent the vehicle from entering the incorrect ISG state for a given environment.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Karkaria in view of Chung in view of You in view of Tanizaki (US 20100292922).
With regards to Claim 3, the combination of Karkaria in view of Chung in view of You discloses all of the limitations of the independent claim but does not disclose the following limitation that Tanizaki does disclose:
“wherein the vehicle controller determines that the construction machine is in the traveling state when the surrounding environment determinator determines that a lane exists around the construction machine.”
Paragraph [0058] "It is acceptable that the traveling lane identification processing unit reads a sensor output from a geomagnetic sensor (not shown in the drawing) so as to determine whether or not a detectable object that is made of a ferromagnetic material (e.g., a manhole) is positioned in a predetermined lane of the road based on the sensor output, and identify the traveling lane based on the result of the judgment."
This reference discloses a system that can identify which lane a vehicle is travelling in as the result of information from sensors. It would be obvious to one of ordinary skill in the art to extend the determination of which travel lane a vehicle is travelling in to determining whether a vehicle is travelling in a lane at all.
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the environment sensing, multi-modal, ISG system disclosed by Karkaria in view of Chung in view of You with the determination of the travelling state disclosed by Tanizaki. One of ordinary skill in the art would have been motivated to make this modification in order to prevent the vehicle from entering the incorrect ISG state for a given environment.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Karkaria in view of Chung in view of You in view of Tanizaki in view of McGavran (US 20140365113)
With regards to Claim 4, the combination of Karkaria in view of Chung in view of You in view of Tanizaki discloses all of the limitations of the claims to which this claim depends but does not disclose the following limitation that a combination of Tanizaki and McGavran does disclose:
“wherein the vehicle controller determines that the construction machine is in the traveling state when the surrounding environment determinator determines that the lane exists around the construction, and when a vehicle speed of the construction machine exceeds a preset reference speed.”
Tanizaki Paragraph [0058] "It is acceptable that the traveling lane identification processing unit reads a sensor output from a geomagnetic sensor (not shown in the drawing) so as to determine whether or not a detectable object that is made of a ferromagnetic material (e.g., a manhole) is positioned in a predetermined lane of the road based on the sensor output, and identify the traveling lane based on the result of the judgment." McGavran Paragraph [0370] "For instance, the navigation mode manager 4160 identifies the driving mode as the navigation mode when the motion data analysis indicates that the speed at which the device is moving meets a set of conditions (e.g., above a threshold speed)."
The Tanizaki reference discloses a system that can identify which lane a vehicle is travelling in which, as argued in the rejection of Claim 3 would lead a person of ordinary skill in the art to the obvious consequence of such a system being the ability to determine whether a vehicle was travelling in a lane at all. 
The McGavran reference discloses a system that identifies a driving mode by using the device moving above a speed threshold.
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the environment sensing, multi-modal, ISG system disclosed by Karkaria in view of Chung in view of You with the determination of the travelling state disclosed by Tanizaki. One of ordinary skill in the art would have been motivated to make this modification in order to prevent the vehicle from entering the incorrect ISG state for a given environment.
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the environment sensing, multi-modal, ISG system disclosed by Karkaria in view of Chung in view of You in view of Tanizaki further by adding the speed threshold parameter to the vehicle mode determination process as disclosed by McGavran. One of ordinary skill in the art would have been motivated to make this modification in order to prevent the vehicle from entering the incorrect ISG state for a given environment.
With regards to Claim 16, the combination of Karkaria in view of Chung in view of You discloses all of the limitations of the independent claim but does not disclose the following limitation that Chang (US 20170267243) does disclose:
“wherein the work ISG condition comprises an engine stop entry condition, an engine stop condition, an engine restart entry condition, an engine forced-restart condition, and an engine auto-restart condition, and the travel ISG condition comprises an engine stop entry condition, an engine stop condition, an engine restart entry condition, an engine forced-restart condition, and an engine auto- restart condition.”
Paragraph [0018] "determining whether the vehicle fulfills an ISG entry condition under which the engine is stopped when the vehicle stops (S130); stopping the engine of the vehicle when the vehicle fulfills the ISG entry condition" Paragraph [0035] " In response to determining that the vehicle fulfills the condition for releasing the ISG, the method may include releasing the ISG and restarting the engine "
In Paragraph [0018] of this citation it is disclosed that the ISG system has an engine entry condition and that the system will eventually stop the engine when the vehicle stops which constitutes an engine stop condition. Paragraph [0035] discloses a set of circumstances whereby the engine is forcibly restarted by the vehicle automatically. In the claim as stated both the work ISG and the travel ISG contain the same conditions and therefore the cited references teach the conditions from both the work and travel states.
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the environment sensing, multi-modal, ISG system disclosed by Karkaria in view of Chung in view of You with the engine conditions disclosed by Chang. One of ordinary skill in the art would have been motivated to make this modification as assigning conditions whereby the meeting of said conditions cause an engine to enter into the various states that it is possible to be in would be necessary in order for the system to be programmed so that it may function in the way described in the instant application. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Godfrey Maciorowski, whose telephone number is (571) 272-4652. The examiner can normally be reached on Monday-Friday from 7:30am to 5:00pm EST.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach examiner by telephone are unsuccessful the examiner’s supervisor, Vivek Koppikar can be reached on (571) 272-5109. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.A.M./Examiner, Art Unit 3667        


/VIVEK D KOPPIKAR/Supervisory Patent Examiner
Art Unit 3667